Title: From George Washington to Tobias Lear, 21 June 1793
From: Washington, George
To: Lear, Tobias



Dear Sir
Philadelphia June 21st 1793

Your letter of the 17th came by the Post of yesterday—and as, by the purport of it, there is a probability that this letter may find you either at George town or Mount Vernon, I write it for the purpose of declaring that, your going to the latter place is viewed by me as a very kind & friendly Act. The Acct given of Mr Whiting by Doctr Craik, is a very distressing one; not only as it respects the poor fellow himself, but on acct of the effect it must have on my business, present & to come; during this year, at least.
Getting an Acct from him (if his situation will enable him to give it) of the monies received & paid, & such as may be due to & from me, is of importance. A general view given by him of other matters, is more to be wished than expected. I shall bring with me the account he rendered to Mr Dandridge when I was last at Mount Vernon.
If Mr Clarke fulfils his engagement (and he says he will, tho’ I think it questionable) I shall, if no business more than I am apprized of at present intervenes to prevent it, set out on my Journey on Monday; & expect to be at George Town, if not at Mount Vernon, on Thursday evening. This being the case, and as I shall see you at one or the other of those places, or must meet you on the Road, I shall only add that with much truth & friendship I am Dear Sir Your Affecte

Go: Washington


P.S. Mrs Lear & Lincoln are perfectly well.

